IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

QAMARDEN Q. BRAND, SR.,              NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5766

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 17, 2015.

An appeal from an order of the Circuit Court for Escambia County.
T. Michael Jones, Judge.

Qamarden Q. Brand, Sr., pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C. J., MARSTILLER, and OSTERHAUS, JJ., CONCUR.